Citation Nr: 1234105	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  07-10 712	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right hip disorder. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left hip disorder. 

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder, and if so, whether service connection is warranted. 

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right leg disorder, and if so, whether service connection is warranted. 

6.  Entitlement to an increased rating in excess of 20 percent for degenerative joint disease of the left knee. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, found that new and material evidence had not been submitted to reopen a claim for service connection for a low back injury and right leg pain, denied entitlement to service connection for a left and right hip injury and bilateral hearing loss and denied entitlement to an increased rating in excess of 20 percent for a left knee injury with degenerative joint disease.  

In August 2007, the Veteran withdrew the appeal of entitlement to a total rating based upon individual unemployability due to service-connected disabilities.  

The Board previously denied entitlement to service connection for a low back, right leg, right hip and left hip disability in May 2005.  Where a claim has been finally denied by the Board, the Board has a jurisdictional responsibility to determine whether new and material evidence has been submitted regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996). The Board has a similar responsibility where the claim has previously been denied in a final RO decision. Jackson v. Principi, 265 F.3d 136 (Fed. Cir. 2001). Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.  Barnett; Jackson both supra.  Thus, despite the various characterizations of the issues throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back, right leg, right hip and left hip disorder. 

The Veteran and his spouse provided testimony before the undersigned Acting Veterans Law Judge at the RO in July 2010.  A transcript is of record.

The Veteran's Virtual VA paperless claims folder has been reviewed by the Board in connection with his appeal. 

As discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim of service connection for a right leg disability has been received.  

The issues of entitlement to service connection for a right leg disability and an increased rating for the service-connected degenerative joint disease of the left knee, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1. The competent and credible evidence of record does not establish a current bilateral hearing loss disability as defined by VA regulations.   

2.  In an unappealed May 2005 decision, the Board denied the Veteran's claims of service connection for a right hip disability, a left hip disability, a right leg disability and a low back disability. 

3.  The evidence received since the Board's May 2005 decision does not relate to any unsubstantiated fact in the previously denied claim; and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for a right hip disability. 

4.  The evidence received since the Board's May 2005 decision does not relate to any unsubstantiated fact in the previously denied claim; and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for a left hip disability. 

5.  The evidence associated with the claims folder subsequent to the Board's May 2005 rating decision, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back disability.   

6.  The currently demonstrated degenerative disc disease and degenerative joint disease of the lumbosacral spine are shown as likely as not to be due to the injury sustained in service in 1969.  

7.  The Veteran is found to have presented competent and credible lay assertions sufficient to establish a continuity of symptomatology referable to low back pain with pain radiating to the legs since service.  


8.  The evidence associated with the claims folder subsequent to the Board's May 2005 rating decision, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim of service connection for a right leg disability.   


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active military service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The May 2005 Board decision, which denied service connection for a right hip disability, a left hip disability, a right leg disability and a low back disability, is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

3.  New and material evidence has not been received to reopen a claim for service connection for a right hip disability. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2011).

4.  New and material evidence has not been received to reopen a claim for service connection for a left hip disability. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2011).

5.  Since the May 2005 Board decision, new and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

6.  By extending the benefit of the doubt to the Veteran, his degenerative disc disease and degenerative joint disease of the lumbosacral spine were incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

7.  Since the May 2005 Board decision, new and material evidence has been received to reopen the claim of service connection for a right leg disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of a claim to reopen, as is the case here, VA must look at the bases for the denial in the prior decision(s) and respond with a VCAA notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Board finds that VA's VCAA notice duties have been met to the extent necessary. In September 2006, prior to the initial decision on the claim, the RO furnished a letter to the Veteran addressing all pertinent notice elements delineated in 38 C.F.R. § 3.159, and further advised the Veteran that his claim of service connection for a bilateral hip disability, a right leg condition and a low back disability had been previously denied and that in order to reopen these claims the Veteran had to submit new and material evidence.  

The Board further notes that the September 2006 letter provided the Veteran with specific notice as to why his claims were previously denied and what evidence would be material to his claim. To wit, the RO informed the Veteran that his claims of service connection for right hip, left hip, right leg and lumbar spine disabilities were previously denied because there was no connection between his claimed disabilities and his "time in the service."  As such, the Veteran was advised of the bases for the previous denial and what evidence would be necessary to reopen the claim. See Kent supra.

The September 2006 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to the VA notice letter. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, there is no duty to provide additional notice in this case.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA medical records, private treatment records, VA examination reports and statements from the Veteran's friends and physician.  

In March 2011, the Board remanded the Veteran's claim in order for the agency of original jurisdiction (AOJ) to consider evidence that had been submitted following the most recent supplemental statement of the case (SSOC).  The record reflects that the RO issued a SSOC in March 2012 which addressed this new evidence.  Thus, the Board's remand instructions have been fully complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

As the Board will discuss in its analysis, the Veteran was provided with VA audiological examinations in October 2006 and January 2008.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examinations are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2011).

Once a claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002). 

The Board recognizes that the Veteran has not been afforded a VA examination in connection with his right hip claim.  However, an examination is not necessary if no new and material evidence has been received.  38 C.F.R. § 3.159(c)(4)(iii).  Such is the case here. 

While the Veteran was afforded a VA examination to evaluate the nature of his claimed left hip disability in January 2012, the Board need not address the adequacy of this opinion.  Specifically, as discussed in detail below, the Board finds that the adequacy of that medical examination is moot because the Veteran's claim is not being reopened based on the receipt of new and material evidence and because the readjudication of the merits of the Veteran's claim remains barred by statute.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007); C.F. Barr v. v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He exercised the option of a personal hearing and was afforded one in July 2010 as detailed in the Introduction. 


II. Hearing loss

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic disabilities, to include certain types of hearing loss to the extent they may constitute an organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

Service connection presupposes a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

In McClain v. Nicholson, 21 Vet.App. 319, 321-323 (2007), the Court of Appeals for Veterans Claims held that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The Court of Appeals for Veterans Claims has endorsed VA's interpretation of the law which indicates that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet.App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988). When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley, 5 Vet.App. at 160.

In the present case, after a careful review of the record, the Board has concluded that the Veteran does not have a hearing loss disability for VA purposes as is defined in 38 C.F.R. § 3.385. 

In October 2006, the Veteran was afforded a VA audiological examination.  CNC speech recognition scores were 100 percent in the Veteran's right ear and 100 percent in his left.  The audiometric examination showed the following puretone thresholds:

Hertz (Hz)	500	1000	2000	3000	4000 
Left (dB)	5	5	15	30	30
Right (dB)	5	10	5	15	20

The VA audiologist noted that the Veteran's current hearing loss does not meet the criteria for a hearing loss disability under VA regulations.  

In a January 2008 VA audiological examination, the Veteran's CNC speech recognition scores were 96 percent in the Veteran's right ear and 100 percent in his left. The audiometric examination showed the following puretone thresholds:

Hertz (Hz)	500	1000	2000	3000	4000 
Left (dB)	5	5	15	30	35
Right (dB)	5	10	10	15	25

The January 2008 VA examination report indicates that otoscopic examination revealed clear external ear canals.  The VA audiologist indicated that the hearing thresholds obtained on the current examination were better than those obtained on separation examination in 1970.    

As discussed above, 38 C.F.R. § 3.385 requires that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are less than 94 percent. The medical evidence of record fails to demonstrate any auditory threshold of 40 dB or greater and does not reflect three or more auditory thresholds of 26 dB or greater for either ear.  CNC speech recognition was not less than 94 percent in either ear. 

In support of his claim, the Veteran has submitted the results of an August 2006 private audiological evaluation and statement from J.A.C., Au.D. While the private audiological evaluation revealed left ear hearing loss as defined by 38 C.F.R. § 3.385, the report also noted that the Veteran had cerumen in his left ear.  

At this juncture it is important to note that the Board has the authority to 'discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.' Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). However, the Court has held that the Board may not reject medical opinions based on its own medical judgment. See Obert v. Brown, 5 Vet. App. 30 (1993), and Colvin v. Derwinski, 1 Vet.App. 171 (1991).

In this case, the Board places greater weight of probative value on the October 2006 and January 2008 VA examination reports which indicate that the Veteran does not have bilateral hearing loss as defined by 38 C.F.R. § 3.385.  In contrast, the private audiological examination report submitted by the Veteran notes that he meets the criteria for left ear hearing loss, but states that he was experiencing cerumen in this ear.  The VA examination reports, which were both conducted after the August 2006 private report, do not describe cerumen in either of the Veteran's ears and reported findings which did not meet the criteria for hearing loss as established in 38 C.F.R. § 3.385.  As noted above, the January 2008 VA audiometric examination was performed when the external ear canals were clear and hearing loss as defined by VA regulations was not found on examination.  

To the extent that the Veteran contends that he has bilateral hearing loss, this is in fact demonstrated in the examination reports.  However, the question to be resolved is whether such hearing loss constitutes a disability for VA purposes under 38 C.F.R. § 3.385.  While the Board observes that the Veteran does experience some hearing loss, the level of his impairment has not met the threshold of "disability" as established by 38 C.F.R. § 3.385.

In the absence of a current disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  

Accordingly, the first Shedden element has not been met, and the Veteran's claim fails on this basis alone.  

In the absence of a claimed disability, there is no need to discuss the remaining two Shedden elements. 

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.  The benefit sought on appeal is accordingly denied.  

III. Right and Left Hip Disabilities

The Veteran has filed a claim seeking to reopen claims for service connection for a right and left hip disability.  VA has not, however, received new and material evidence to reopen the previously denied claims, and his appeal will therefore be denied.

In general, VA decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the Veteran's claim of service connection for a right hip disability was initially denied by the RO in a January 2003 rating decision.  His claim for service connection for a left hip disability was initially denied by the RO in a September 2003 rating decisions.  The Veteran appealed these decisions, and the denials were confirmed by the Board in a May 2005 decision.  Although the Veteran was provided notice of this decision and his appeal rights, he did not initiate an appeal of the Board's denial. 

When the Veteran's claims of service connection were denied by the Board in May 2005, the record contained his service treatment records, VA treatment records, private medical records, VA examination reports, statements from the Veteran and his spouse, and transcripts from hearings before a Veterans law Judge and a Decision Review Officer. 

Based on this evidence, the May 2005 Board decision denied the Veteran's claim for service connection for a right and left hip disability. The basis for this decision was that there was no evidence showing that the Veteran had a current hip disability. 

The May 2005 decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1100 (2011).  As explained, the Veteran's claim for service connection may only be reopened if new and material evidence is received. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted (i.e., since May 2005) raises a reasonable possibility of substantiating the Veteran's claim.

As noted, the Veteran's claim of service connection for a hip disability was denied in May 2005 because there was no evidence of a current hip disability.  

The evidence associated with the Veteran's claims folder since the May 2005 decision includes VA treatment records, private medical records, statements from the Veteran, his friend and a private physician, a January 2012 VA examination report, and transcripts from hearings before a Veterans law Judge and a Decision Review Officer. 

This evidence is new because it had not been previously submitted to agency decisionmakers, and is neither cumulative nor redundant of the evidence that was previously of record.  

However, this evidence is not material because it does not addresses an unestablished fact which is whether the Veteran has a current hip disability that may be due to injury or disease in service.  

The newly submitted evidence does not include evidence of a diagnosed hip disability.  In fact, the Veteran testified during the July 2010 hearing that he experiences pain and weakness in his right and left hips as a result of a bulging disc in his spine. See the hearing transcript, page 16.  He specifically denied having a diagnosis of a right and left hip disability. 

After reviewing the Veteran's claims folder and conducting a physical examination, the January 2012 VA examiner stated that a left hip condition "does not exist."  Instead, the examiner noted that "the Veteran is actually claiming a low back condition with radiating pain to the left buttocks and posterior left leg." 

Similarly, the VA outpatient treatment records and the private treatment records received after the Board's May 2005 decision do not show a diagnosis of a left or right hip disability. 

Here, neither the VA treatment records, private treatment records, statements, VA examination report, or testimony from the Veteran and his spouse provide a competent diagnosis of a right or left hip disability. Therefore, the additional evidence received since the Board's May 2005 decision does not relate to an unestablished fact necessary to substantiate the claim.  This evidence does not raise a reasonable possibility of substantiating the claim.  Thus, this evidence is not material.  

Accordingly, the Board finds that the claim for service connection for a right and left hip disability is not reopened.

IV. A Low Back Disability 

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for a low back disability. For the reasons set forth below, the Board finds that new and material evidence has been received to reopen the claim and a grant of service connection is warranted. 

The law and regulations pertaining to new and material claims has been set forth above and need not be repeated. 

Here, the Veteran's claim of service connection for a low back disability was initially denied by the RO in a January 2003 rating decision.  The Veteran perfected an appeal of this decision, and the denial was confirmed by the Board in a May 2005 decision.  Although the Veteran was provided notice of this decision and his appeal rights, he did not appeal the Board's denial. 

When the Veteran's claims of service connection were denied by the Board in May 2005, the record contained his service treatment records, VA treatment records, private medical records, VA examination reports, statements from the Veteran and his spouse, and transcripts from hearings before a Veterans law Judge and a Decision Review Officer. 

Based on this evidence, the May 2005 Board decision denied the Veteran's claim for service connection for a low back disability. The basis for this decision was that there was no evidence indicating that the Veteran's current back disability was related to an in-service injury or disease. 

The May 2005 decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1100 (2011).  As explained, the Veteran's claim for service connection may only be reopened if new and material evidence is received. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted (i.e., since May 2005) raises a reasonable possibility of substantiating the Veteran's claim.

The evidence associated with the Veteran's claims folder since the May 2005 rating decision includes VA treatment records, private medical records, lay and medical statements, a January 2012 left hip VA examination report, and transcripts from hearings before a Veterans law Judge and a Decision Review Officer. 

In a May 2006 statement, P.J.M., M.D., stated that he has treated the Veteran for a number of years and that the Veteran "had an injury in the military when he fell and was covered in a ditch. At that time he had low back pain" which subsequently resolved.  Dr. P.J.M. stated that the diagnosis was degenerative disc disease and Dr. P.J.M opined that "it is quite reasonable that his symptoms are secondary to [the] injury that occurred in the past."

This evidence is "new" in that it was not of record at the time of the May 2005 denial.  The evidence is also "material" because it relates to an unestablished fact necessary to substantiate the claim, namely, that the Veteran has a current low back disability that is related to his military service.  See Shade, v. Shinseki, 24 Vet. App. 110, 121 (2010) (regulations do not require new and material evidence as to each previously unproven element of a claim).  

Inasmuch as the record establishes a diagnosis of degenerative disc disease of the L5-S1 disc and Dr. P.J.M. has related this disability to an in-service injury, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim.

The Board has determined that new and material evidence sufficient to reopen the previously denied claim of service connection for a low back disability has been received.  The Veteran's claim is therefore reopened. The Board will now address the claim on the merits. 

Included with the Veteran's service treatment records is a May 1966 statement from the Veteran's private physician.  In this letter, J.L.S., M.D., stated that the Veteran was treated in May and December 1964 for back pain which was believed to be due to a back strain.  X-ray studies were negative and the Veteran had been asymptomatic following treatment.  Dr. J.L.S. reported that the Veteran appeared for a physical examination on May 6, 1966 which was completely normal. 

In a self-report of medical history completed at the time of his enlistment, the Veteran reported that he had experienced recurrent back pain.  An examiner noted the Veteran's complaints and reported that his prior low back pain was not considered disabling.  The Veteran's enlistment physical examination did not reveal any spine or musculoskeletal abnormalities. The examiner noted the Veteran's history of low back pain and noted that he was asymptomatic.  Examination of the spine was normal.  

There is a statutory presumption of soundness on enlistment. Specifically, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

In this case, the Board finds that the statutory presumption of soundness has not been rebutted by clear and unmistakable evidence. In particular, as noted above, the Veteran's enlistment examination did not reveal any spine abnormalities and the statement from the Veteran's private physician indicates that his low back strain had resolved prior to his enlistment into service. 

The remainder of the Veteran's service treatment records document that he was treated for back pain in 1967 and 1968.  Specifically, the Veteran was treated for a pulled muscle in his "left sacroiliac area" in March 1967.  An undated service treatment record created at some time between March 1967 and September 1967 indicates that the Veteran had complaints of low back pain.  He reported no known trauma.  Examination was within normal limits.  Lumbar sprain was diagnosed.  Back exercises, Norflex, and Darvon were prescribed.  

A June 1968 service treatment record indicates that the Veteran was seen for complaints of low back pain.  The diagnosis was muscular strain and the Veteran was treated with Darvon and heat.   

The record also indicates that while the Veteran was repairing a water main in December 1969, a portion of the ditch he was standing in collapsed striking his left leg.  A December 1969 service treatment record created three days after the injury indicates that the Veteran reported that his left knee still hurt but not a great deal.  The Veteran reported that he had pain in the gluteal region with weightbearing.  Physical examination revealed tenderness to the posterior iliac crest and gluteal muscles in that region.  The impression was contusion to the knee and gluteal area.  

Service treatment records indicate that one week later, the left knee and gluteal area were much improved.  The Veteran reported that he now had tenderness in the lateral aspect of the calf with weightbearing.  

A May 1970 separation examination report indicates that examination of the spine was normal.  The examiner noted that the Veteran pulled a muscle in his back in 1967 and he was treated with heat, Darvon, and rest and the Veteran had no complications or sequelea.  The Veteran reported having back pain upon service separation examination.  

The Board finds that the Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptoms of low back pain in service and since service.  The Veteran has stated that he injured his back in service when he fell in the ditch in 1969.  He stated that at the time of that injury, he felt a sharp pain in the bottom of his feet; it was a tingling and stinging sensation in the bottom of his feet.  The Veteran indicated that the sensation lasted about 5 minutes and then it was gone.  He reported having muscle spasm in his back at the waist for several days.  The Veteran indicated that occasionally, he has experienced back spasm and mild pain in the right hip and down the back of his right leg.  He stated that in the past several months, he has experienced tingling in the feet and this has increased in frequency.  See the Veteran's statement dated in May 2002.  

In statements dated in April 2003 and May 2004, the Veteran indicated that he had pain in the back, hips, and legs on and off for 25 years.  He reported that he had the same symptoms now as he did in service.  In a June 2003 statement, the Veteran indicated that he had seen a private doctor for pain in 1976 and 1978 but these records were no longer available.  In a May 2004 VA Form 9, the Veteran stated that the hip and leg pain he was experiencing now was identical to the pain he had in service that started with the 1969 injury.  See also the Veteran's testimony at the hearing before the Board in July 2010. 

The Veteran, as a layperson, is competent to describe observable events and symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Thus, the Board finds that the Veteran has presented competent lay assertions sufficient to establish a continuity of symptomatology referable to a low back disability since service.  The Board finds that the Veteran's lay assertions are credible because such assertions have been consistent and are detailed.  

There is evidence of treatment for a low back disability and low back pain after service.  A September 1988 private treatment record shows a diagnosis of irritated disc syndrome.  The Veteran reported having pain going down the back of his left hip.  Examination revealed absent ankle jerk on the left and decreased sensation in the bottom of his foot.  There was some tenderness in the left sciatic notch.   

A February 1990 private treatment record indicates that the diagnosis was minimal arthritic changes at the L3-L4 disc space.  The February 1990 private treatment record notes that the Veteran continued to have pain in the posterior aspect of the left hip radiating down to his leg; this had been on and off since he was last seen a year and a half ago.  There was mild tenderness in the left sciatic notch region.  Straight leg raise on the left was negative and straight leg raise on the right produced some pain down in his great toe.  

An MRI of the Veteran's spine conducted in March 2005 revealed severe disc degeneration at L4-L5 and L5-S1 with disc degeneration throughout the spine and a small annular tear at L3-L4.

The Veteran was afforded a VA examination in October 2006.  After reviewing the Veteran's claims folder and conducting a physical examination, the VA examiner diagnosed degenerative joint disease with evidence of L4-L5 nerve irritation. In an addendum to this report, the examiner stated that the Veteran experienced soft-tissue injuries during service and that the degenerative disc disease he currently has is related to the natural aging process and not his military service. 

As discussed above, the Veteran has submitted a May 2006 statement from Dr. P.J.M., an orthopedist, in support of his claim.  Dr. P.J.M. stated that he has seen the Veteran for a number of years for complaints of pain and numbness in the legs.  Dr. P.J.M. noted that the Veteran's history was significant in that he had an injury in the military when he fell and was covered in a ditch; the Veteran had low back pain and left leg pain for several months which then resolved.  Dr. P.J.M. stated that he did not see the Veteran until 1988 and at that time, there were some minor degenerative changes of the discs and he did have some radicular symptoms into his leg.  Dr. P.J.M. stated that the Veteran was treated conservatively and then improved.  He noted that he has since seen the Veteran in follow-up and his symptoms were more severe.  Dr. P.J.M. indicated that the Veteran's x-rays and MRI showed further degeneration of his L5-S1 disc.  

Dr. P.J.M. stated that it was quite reasonable that the Veteran's symptoms are secondary to the injury that occurred in the past.  Dr. P.J.M. stated that the progression of the disease was consistent with degenerative disc problem.  

Based on its review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current degenerative disc disease and degenerative joint disease of the lumbosacral spine are as likely as not the result of the Veteran's documented in-service injury in 1969.  

When the evidence is in such relative equipoise, the Board must give the Veteran the benefit of the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
In resolving all reasonable doubt in the Veteran's favor, service connection for degenerative joint disease and degenerative disc disease of the lumbosacral spine is warranted.     

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  

V. A Right Leg Disability

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for a right leg disability.  For the reasons set forth below, the Board finds that new and material evidence has been received. 

The Veteran's claim of service connection for a right leg disability was initially denied by the RO in a January 2003 rating decision.  The Veteran perfected an appeal of this decision, and the denial was confirmed by the Board in a May 2005 decisions.  Although the Veteran was provided notice of this decision and his appeal rights, he did not initiate an appeal of the Board's denial. 

When the Veteran's claims of service connection were denied by the Board in May 2005, the record contained his service treatment records, VA treatment records, private medical records, VA examination reports, statements from the Veteran and his spouse, and transcripts from hearings before a Veterans law Judge and a Decision Review Officer. 

Based on this evidence, the May 2005 Board decision denied the Veteran's claim for service connection for a right leg disability on the basis that the Veteran's service treatment records do not document any treatment or complaints of a right leg disability and the record did not demonstrate a diagnosis of a right leg disability.  

The May 2005 decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1100 (2011).  As explained, the Veteran's claim for service connection may only be reopened if new and material evidence is received. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted (i.e., since May 2005) raises a reasonable possibility of substantiating the Veteran's claim.

The evidence associated with the Veteran's claims folder since the May 2005 Board decision includes VA treatment records, private medical records, lay and medical statements, a January 2012 left hip VA examination report, and transcripts from hearings before a Veterans law Judge and a Decision Review Officer. 

The Veteran's VA outpatient treatment records document a diagnosis of a varus deformity of his right knee. See the January 2010 treatment note.  In addition, the Veteran has also argued that he has a right leg disability as a result of his now service-connected back disability. See the July 2010 hearing transcript, page 17. 

This evidence is "new" in that it was not of record at the time of the May 2005 denial.  The evidence is also "material" because it relates to an unestablished fact necessary to substantiate the claim, namely, that the Veteran has a current right knee disability.  See Shade, v. Shinseki, 24 Vet. App. 110, 121 (2010) (regulations do not require new and material evidence as to each previously unproven element of a claim).  

Inasmuch as the evidence shows a diagnosis of a varus deformity of the right knee, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim.  Reopening of the Veteran's the claim for service connection for a right leg disability based on the receipt of new and material evidence is therefore warranted. Id.


ORDER

Service connection for bilateral hearing loss is denied.

As new and material evidence has not been received, service connection for a right hip disability is not reopened; the appeal is denied.

As new and material evidence has not been received, service connection for a left hip disability is not reopened; the appeal is denied.

As new and material evidence has been received, the claim for service connection for a low back disability is reopened. 

Service connection for degenerative disc disease and degenerative joint disease of the lumbosacral spine is granted. 

As new and material evidence has been received, the claim for service connection for a right leg disability is reopened. To this extent, the appeal is granted.



REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board has determined that the Veteran's claims of service connection for a right leg disability and an increased rating for the service-connected left knee disability must be remanded for further development.  

With respect to the Veteran's right leg claim, there is now of record evidence, in the form a diagnosed disability, which raises a reasonable possibility of substantiating his claim of service connection.  This evidence, while sufficient to reopen the claim, is not sufficient to allow the claim.

Specifically, the record currently shows a diagnosis of a varus deformity of the right leg and that he has claimed that he experiences a right leg disability as a result of his now service-connected lumbosacral degenerative disc disease.

Based on this evidentiary posture, the Board finds that the issue of service connection for a right leg disability contains medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet.App. 191, 175 (1999).  

These questions concern the nature of the Veteran's right leg disability and whether such a disorder had its clinical onset in service or is otherwise related to active duty.  These questions must be addressed by an appropriately qualified medical professional. A medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006); Charles v. Principi, 16 Vet.App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011).

In addition, the Veteran should be provided notice of what is required to substantiate his claim for a right leg disability on a secondary service connection theory of entitlement. 

With respect to the Veteran's left knee disability claim, the Veteran's last VA examination to evaluate his service-connected disability was conducted in October 2006. During the July 2010 hearing the Veteran testified that his left knee has "continued to deteriorate."  The Veteran has also reported that his knee symptomatology has been increasing in severity while receiving VA outpatient treatment. See a March 2010 VA treatment record. 

Since the Veteran has alleged that his disability has increased in severity since his last examination and that the evidence does not adequately address the current state of his service-connected disability, the Board finds that an additional examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Finally, in August 2012, the Veteran submitted additional argument concerning his left knee disability claim. This document was not accompanied by a waiver and has not been considered by the agency of original jurisdiction. See 38 C.F.R. § 1304 (2011).  As the Veteran's left knee disability claim is being remanded for additional development, the RO/AMC should consider this evidence in the first instance. See 38 C.F.R. §§ 3.901, 20.1304 (2011); Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO should conduct a search for any outstanding VA treatment records from the VA Healthcare System referable to the service-connected left knee disability and the claimed right leg disability since January 2012.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

The RO should contact the Veteran and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any pertinent VA or non-VA clinical records showing treatment of left knee disability and the claimed right leg disability.  The RO should make an attempt to obtain copies any treatment records from an treatment source identified by the Veteran.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must assure that all notice and development required by VCAA has been accomplished, to include providing the Veteran with a VCAA notice letter which informs him of what the evidence must show to establish that the claimed right leg disability was caused or aggravated by his service-connected degenerative disc disease of the lumbosacral spine or other service-connected disability.

2.  The RO/AMC should conduct a search for any outstanding VA treatment records from the VA Healthcare System referable to the service-connected left knee disability and the claimed right leg disability since January 2012.

3.  The RO should take appropriate steps to contact the Veteran in order to have him identify any other VA or non-VA medical treatment rendered for the service-connected left knee disability and the claimed right leg disability.  

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any copies of any additional evidence.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained and incorporate them, along with any other clinical records obtained, into the claims file.  

The letter should invite the Veteran to submit any medical evidence or treatment records in support of the claim.

4.  Then, the RO/AMC should schedule the Veteran for a VA examination to determine the nature and etiology of the right leg disability.  The claims folder must be provided to the examiner for review. All necessary testing should be conducted. 

Following examination and review of the claims folder, the examiner is requested to provide an opinion on the following questions:

A) Is at least as likely as not, i.e., a 50 percent probability or greater, that any identified right leg disability, to include the diagnosed varus deformity, is due to an injury or other event of the Veteran's period of active service to include his December 1969 in-service injury?  

B) Is at least as likely as not, i.e., a 50 percent probability or greater, that any current right leg disability was caused or aggravated (permanently worsened beyond normal progression) by his service-connected degenerative disc disease and degenerative joint disease of the lumbosacral spine?

Complete rationale should be provided for all opinions expressed. 

5.  Then, the RO/AMC should schedule the Veteran for a VA examination to determine the nature and severity of the service-connected left knee disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner should report the range of motion in the left knee in degrees.  The examiner should determine whether the left knee disability is manifested by painful motion, weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any painful motion, weakened movement, excess fatigability, or incoordination.  

The examiner should report whether there is recurrent subluxation or lateral instability of the left knee, and if present, express an opinion as to the severity of such subluxation or lateral instability (slight, moderate, or severe).  An X-ray examination of the knee should be performed.  The examiner should report whether the functional impairment due to the left knee disability is severe, moderate or slight.  

If the examiner(s) are unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  The examiner(s) should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report. 


6.  After completing all indicated development, the RO/AMC should readjudicate the Veteran's claims in light of all the evidence of record, to include the additional argument the Veteran mailed directly to the Board in August 2012.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


